Citation Nr: 0031521	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-12 186	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 1982 decision of the Board of Veterans' Appeals (Board) 
decision that denied a claim of entitlement to service 
connection for pulmonary sarcoidosis.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1972 to 
April 1973 and from January to December 1974.  

This matter comes before the Board from a July 1998 motion 
from the veteran for revision or reversal on the grounds of 
CUE of a June 1982 Board decision that denied service 
connection for pulmonary sarcoidosis.  



FINDINGS OF FACT

1.  In a June 1982 decision the Board denied entitlement to 
service connection for pulmonary sarcoidosis.  

2.  The veteran has alleged that service connection for 
pulmonary sarcoidosis should have been granted because the 
evidence supported the claim and because the Board failed to 
fulfill the duty to assist and failed to follow or ignored 
governing law and regulations.  


CONCLUSION OF LAW

The veteran's allegation of CUE in the June 1982 Board 
decision in denying service connection for pulmonary 
sarcoidosis fails to meet the threshold pleading requirements 
for revision of the Board decision on grounds of CUE.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403, 
20.1404 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1982 the Board issued a decision that denied the 
veteran's claim of entitlement to service connection for 
pulmonary sarcoidosis.  In July 1998 the veteran filed a 
claim alleging clear and unmistakable error in Board's 
June 1982 decision.  By letter, dated in June 1999, the 
appellant was advised that final CUE regulations, regarding 
Board decisions, had been published, and was provided a copy 
of those regulations.  She was informed that the Board would 
wait 60 days before adjudicating her claim and she would have 
to notify the Board in writing if she did not desire for the 
Board to proceed with adjudicating her claim of CUE.  By 
letter, dated in November 1999, the appellant was informed 
that the Board would proceed with adjudication of her CUE 
claim.  In February 2000 the appellant responded submitting 
additional evidence indicating her desire to have the Board 
proceed with adjudication of her CUE claim.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time or 
incorrectly applied.  

(b) Record to be reviewed.  --(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  --

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.  

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change made in the 
interpretation of the statute or regulation.  

(Authority:  38 U.S.C.A. §§ 501(a), 7111).  

The Board will first address the matter of the finality of 
the 1982 decision of the Board.  

It is alleged that the veteran did not receive the 1982 Board 
decision but, rather, subsequently received a copy some years 
later when she attempted to reopen the claim.  However, there 
is a presumption of regularity under which it is presumed 
that government officials have properly discharged their 
duties.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of clear evidence to the 
contrary.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 
(1992).  Here, attached to the original Board decision in the 
claim file is a cover letter indicating that a copy of the 
Board decision was mailed to the veteran, and her 
representative.  That letter bears the most recent address of 
record, as provided by the veteran in her VA Form 1-9 of 
March 1982.  It has been held that the mere "[e]vidence of 
nonreceipt by either the veteran or the veteran's 
representative, standing alone, is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity."  Ashley, at 309.  In this 
case, the veteran offers nothing more than her allegation 
that she did not receive a copy of the 1982 Board decision 
but this is not sufficient to rebut the presumption of 
regularity.  

It is also contended that not all of the service medical 
records are now on file, although it is not specifically 
alleged that all service medical records were not on file at 
the time of the 1982 Board decision.  In this regard, it has 
been held "that where there is a breach of the duty to 
assist in which the VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal."  Hayre v. 
West, 188 F.3d 1327, 1334 (Fed.Cir. 1999) (with citation to 
applicable VA M21-1, Part VI, 6.04).   See Hayre v. West, 
No. 98-7046 (Fed. Cir. Jan. 21, 2000) (unpublished order 
denying Secretary's combined petition for rehearing and 
suggestion for rehearing en banc).  However, in this case 
there was no specific request by the veteran to obtain any 
service medical records that were not before the Board in 
1982.  

Accordingly, the Board now holds that the 1982 decision of 
the Board was final.  

The Board points out that a review for CUE in a prior and 
final Board decision must be based on the record and the law 
that existed when that decision was made.  

In this case, the moving party has not demonstrated that the 
Board's June 1982 decision contains CUE.  That determination 
found that the veteran's pulmonary sarcoidosis did not exist 
during the veteran's active service and was first manifested 
in 1979, more than one year after the veteran's discharge 
from active service.  Thus, it was concluded that the 
veteran's pulmonary sarcoidosis was not related to the 
veteran's active service and the claim was, therefore, 
denied.  

In the veteran's July 1998 motion, and in statements 
subsequent thereto, it is essentially argued that the Board 
erred in that the evidence of record, in June 1982, did 
establish that the veteran's pulmonary sarcoidosis existed 
during her active service.  Such an allegation does not 
constitute a valid claim of CUE.  As stated by the United 
States Court of Appeals for Veterans Claims (Court), for CUE 
to exist:  

(1) "[e]ither the corrects facts as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it 
not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the law and record that existed at the time of the 
prior adjudication in question." 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, at 313.  "It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this respect, the appellant has raised a generic 
allegation of error concerning the June 1982 Board decision, 
but not necessarily the discreet issue of CUE.  The veteran 
has alleged that the June 1982 decision was the product of 
error essentially because the decision failed to conclude 
that symptoms demonstrated during the veteran's service were 
early manifestations of pulmonary sarcoidosis.  This argument 
represents a clear-cut example of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); See also Luallen, supra.  

In addition, the Board notes the appellant's argument that 
there was error in the decision because the VA failed in its 
duty to assist.  This, too, is not a basis for a finding of 
CUE.  See 38 C.F.R. § 20.1403(d)(2).  

Finally, the Board notes that the appellant argues that there 
was CUE in the June 1982 Board decision because the Board 
incorrectly applied the statutory and regulatory provisions 
extant at that time.  In a March 1999 statement by the 
veteran indicates her belief that there is a presumptive 
period of five years for establishing service connection for 
sarcoidosis.  In her February 2000 arguments she points to a 
three year presumption for tuberculosis.  38 C.F.R. 
§ 3.307(a)(3).  However, the applicable presumptive period 
for sarcoidosis is only one year.  

38 C.F.R. § 30307(a) specifically provided in 1982, as it 
does now, that "[a] chronic [] disease [] listed in 
38 C.F.R. § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service.  No condition other than one listed in § 3.309(a) 
will be considered chronic."  In turn, 38 C.F.R. § 3.309(a) 
specifically stated that "[t]he following diseases shall be 
granted service connection although not otherwise established 
as incurred in service if manifested to a compensable degree 
within the applicable time limits under § 3.307 following 
service in a period of war of following peacetime service on 
or after January 1, 1947, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  Sarcoidosis was 
one of the diseases listed at § 3.309(a), and § 3.307(a)(3) 
provided that "[t]he disease must have become manifest to a 
degree of 10 percent or more with 1 year [] and tuberculosis 
within 3 years [] from the date of separation from service."  

The record does not indicate, otherwise, what specific 
governing law or regulation it is asserted that the Board 
failed to follow or improperly apply in June 1982.  

The Board's June 1982 decision reflects that appropriate 
governing laws and regulations were set forth regarding 
establishing service connection for sarcoidosis, including 
consideration of presumptive service connection for a veteran 
serving more than 90 days during a period of war if 
sarcoidosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service.  See 
38 U.S.C.A. §§ 310, 312, 313; 38 C.F.R. § 3.307, in effect at 
the time of the Board's June 1982 decision.  Since 
appropriate governing laws and regulations were considered 
and there has been no specific allegation as to what 
statutory or regulatory provisions, extant at that time, the 
Board incorrectly applied, the Board finds no merit in the 
veteran's argument that the Board incorrectly applied the 
statutory and regulatory provisions extant at the time of the 
June 1982 Board decision.  

The veteran has also indicated her belief that the Board's 
description of the evidence in not citing or describing all 
of the service medication notations, particularly those 
dealing with respiratory complaints and treatment, and the 
Board's statement (reasons and bases) explaining its decision 
was inadequate.  However, the Board was not required to list 
and discuss the impact of each piece of evidence contained 
with the claim file but, rather, only give the reasons and 
bases for its' decision.  Generally see Gonzales v. West, 218 
F.3d 1378, 1381 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Moreover, the veteran has not indicated how this could 
constitute a basis for a finding of CUE.  Rather, the Board 
concludes that this is, in substance, further disagreement 
with how the evidence was interpreted and evaluated.  
Accordingly, this cannot constitute a basis for finding CUE.  
See 38 C.F.R. § 20.1403(d)(3); Luallen, supra.  

It is alleged that in 1982 the Board was required to rely 
only upon independent medical evidence on file and not the 
opinion of a physician signatory to the Board decision.  In 
the 1982 Board decision it was concluded that inservice 
complaints were not forerunners or symptoms of the 
subsequently diagnosed sarcoidosis but "were much more 
readily attributable to the veteran's various other physical 
problems in service including pregnancies and upper 
respiratory infections."  

However, in 1982 Board decisions were not subject to the 
"independent medical evidence" rule first announced much 
later in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (decided 
March 8, 1991) and there was no legal bar to their reliance 
on the expertise they had developed in adjudicating claims 
and the Board could rely on the medical knowledge of the 
sitting medical member.  Generally see Austin v. Brown, 6 
Vet. App. 547 (1994) (decided July 7, 1994).  

Lastly, the numerous citations to medical literature 
contained within documents for consideration in adjudicating 
the motion for revision of the 1982 Board decision were not 
on file in 1982 and, thus, the medical information contained 
therein may not be considered at this time.  

Thus, after careful review of the evidence of record the 
Board concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
June 1982 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.  


ORDER

The motion for revision of the June 1982 Board decision 
denying service connection for pulmonary sarcoidosis on the 
grounds of CUE is denied.  


		
	JOHN FUSSELL
Acting Veterans Law Judge
Board of Veterans' Appeals

 



